Dowling, J. (dissenting):
On September 7, 1910, plaintiff as landlord and defendants as tenants entered into an indenture of lease whereby the landlord leased to the tenants certain parcels of property in the borough of Manhattan, city of New York, known as Nos. 117-119-121 West Forty-seventh street, for the term of ten years from midnight of October 31, 1910. The said lease contained the following provision:
“ Second. The parties of the second part further agree and covenant that they will promptly comply with each, every and all laws, orders, regulations and notices made by or pursuant to any Federal, State, County or Municipal or other lawful authority, in, upon, appertaining to or affecting the said demised premises or their appurtenances, at their own sole cost and expense, and will pay all fines and penalties incurred by the said premises or by the parties of the first part or second part hereto, which may be imposed by reason of any failure, actual or alleged, on either of their parts, thus promptly to comply with and execute the same, and further covenant and agree that they will not permit the said premises to be or remain in a condition that may be deemed noxious or injurious to those within the property or neighboring persons, or for any purpose or occupation which may be deemed extra hazardous by reason of fire.”
The tenants entered upon possession of the premises and remained in possession thereof until the time of the commencement of this action. On August 29, 1917, the bureau of fire prevention of the fire department of the city of New York sent the landlord a notice requiring that an outside iron balcony fire escape be built on the premises; that the interior stairway be extended to the roof; that the interior stairway be inclosed in compliance with the Labor Law of the State *223of New York; and containing a notice that a prosecution for the violations therein mentioned would be commenced unless said violations were removed within thirty days. Plaintiff caused said notice to be sent about September 1, 1917, to defendant Margolies with a request that the tenants comply therewith. Subsequently said notice was amended by the board of standards and appeals and notice given to the landlord by said bureau of fire prevention of the pendency of amended orders in the following form:
“ A search of our records indicates that the following order is pending against the above premises:
“Order No. 65721 LD.
“ 1. Provide a 60-degree iron stairway in the rear from the fourth story to the roof of the two-story extension and from the foot of the stairway provide a double thickness of 26 gauge metal 4 feet wide placed on the roof of the two-story extension, and provide a 60-degree iron stairway from the roof of the two-story extension to the yard, and provide a balcony at the 2nd story serving as egress from the factory, with a 60-degree stairway direct to yard, and-make the window in the first story at the fire escape fireproof self-closing.
“ 2. Provide a stationary iron ladder leading to scuttle opening in the roof, also a gooseneck ladder to be provided from the rear balcony to the roof.
“ The foregoing will not operate to prevent the issuance and service of additional orders in the future if they are deemed necessary.
“ Respectfully,
“BUREAU OP FIRE PREVENTION,
“By W. F. Boyle,
“ Chief. H. K.”
Of these amended orders notice was given to the defendant Margolies with a request that the tenants comply therewith. On January 3, 1919, the plaintiff was served with a summons directing him to attend at the Municipal Court in the Municipal Building, borough of Manhattan, on January seventh and show cause why he should not be compelled to pay a penalty for failure to comply with the aforesaid orders. Adjournments were given from time to time until February 3, *2241919, at which time and after an adjournment had been given to March third, the assistant corporation counsel announced that this would be the last adjournment granted and unless such orders were complied with a fine would be imposed upon the landlord, of all of which Margolies had notice. Meantime and on December 30, 1918, the landlord had notified the defendants that unless work was commenced by the tenants to comply with the orders, not later than January 13, 1919, the landlord would proceed to have the work done for the account of the tenants. The tenants, however, did not commence, or cause to be commenced, the work on said premises in compliance with such orders, and on February 5, 1919, the landlord notified the defendant Margolies that inasmuch as the tenants had failed to commence work in compliance with the orders the landlord had instructed a contractor to proceed with the work at a cost of $675 and the latter would hold the tenants liable for payment for such work. The said work was performed by the contractor, who delivered to the landlord a notice from the fire department of the city of New York that the orders had been dismissed on the records of the department, and thereafter and about March 10, 1919, the landlord paid the contractor $675 for the work, which sum the tenants have refused to repay, although demand therefor has been made.
The lease in question contains no restriction upon the use of the premises save that they should not be used for any other than legitimate and law-abiding purposes, and for residential or mercantile uses, and that they would not be used for any other purpose or in any manner that might be injurious or destroy their value. It also contains a covenant that the tenants would not make any alterations in the building which should lessen their rental value in the opinion of the landlord, and would not make any alterations therein without his written consent first had and obtained. It is further provided that all alterations, additions and improvements of any and every name, nature and description, fixtures and otherwise, which may be put upon such premises or any part thereof during the term of the lease shall thereby become and remain the property of the landlord, except trade fixtures. •"
*225The record shows that at the time the fire escapes were installed the ground floor of the building No. 117 West Forty-seventh street was occupied as a restaurant, the next floor as a factory and the two upper floors were bachelor apartments. The lease contains a clause that improvements were to be made upon the premises at the sole expense of the tenants, to cost not less than $15,000, and to be finished not later than January 1,1911, but what the nature of the tenancies in these buildings was before the lease to defendants does not appear. There is absolutely no evidence to show that the requirement for the erection of the fire escapes was due in any manner to the improvements in the building made by the tenants, or to the nature of their use thereof. There is no suggestion that the buildings were in any way used by the tenants or their subtenants in contravention of the terms of the lease. These fire escapes consisted of a balcony at the fourth story with a gooseneck ladder to the roof; a sixty-degree stairway to the third-story extension and a flame-shield from this stairway to the platform at the third-story extension; a stairway down to the second story and from the second story to the yard, and also a scuttle ladder from the top floor inside to the roof. Also one window at the first story was fireproofed by covering the old frame with galvanized iron and putting in a new fireproof sash. The fire escapes have iron brackets hanging to the wall and they were all anchored to the wall by means of a bolt coming through the wall and a steel plate on the inside up against the brick wall. This steel plate was twelve by twelve or eight by eight and the brackets were filled in with cement. These constructions concededly are meant to be permanent and in fact become a part of the building itself.
I deem it to be settled law in this State since the decision in Herald Square Realty Co. v. Saks & Co. (215 N. Y. 427) that structural changes or structural repairs in a building are not to be paid for by the tenant under such general clauses as are contained in the lease in question. To extend the burden upon the tenant beyond ordinary repairs so as to make him liable to comply with orders of the municipal departments or other authorities, which require the making *226of structural and permanent changes in the building itself, there must be direct, plain and unmistakable language contained in the lease. Such a rule exempting a tenant from liability for making structural changes in a building was laid down in Warrin v. Haverty (159 App. Div. 840) and was reiterated in Younger v. Campbell (177 id. 403); Harburger v. Campbell (Id. 409) and Bubeck v. Farmers’ Loan & Trust Co. (180 id. 542). The rule was again applied in Higgins v. Carter’s Ink Co. (226 N. Y. 642) affirming, without opinion, an affirmance by this court (178 App. Div. 889) of a directed verdict for the tenant.
As it does not appear that the requirement for the erection of the fire escape in question was in any way due to the nature of the use of those buildings by the tenants nor that the tenants had in any way violated the terms of the lease to them, and as the work directed to be done constituted a structural change permanent in its nature and becoming a part of the realty, and as the provisions of the lease do not cast the burden to make such changes on the tenants, I am of the opinion that, under the uniform decisions of this court in recent years, the tenant was not chargeable with the cost of doing this work and that the determination appealed from should, therefore, be reversed, with costs, and the complaint dismissed, with costs.
Merrell, J., concurs.
Determination affirmed, with costs.